UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6887


ALONZO GREENE,

                       Plaintiff – Appellant,

          v.

DURHAM COUNTY POLICE DEPARTMENT, sued in individual and
official capacity; R.C. SWARTZ, Durham County police
officer sued in individual and official capacity; JOHN DOE,
#1(DPO), Police Investigator, sued in individual and
official capacity; JOHN DOE, #2(DPO), Police Investigator,
sued in individual and official capacity; JOHN DOE, DPO
(Supervisor at scene), sued in individual and official
capacity,

                       Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00452-CCE-JEP)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonzo Greene, Appellant Pro Se. Kimberly Martin Rehberg, CITY
ATTORNEY’S OFFICE, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alonzo      Greene     appeals       the    district    court’s    orders

dismissing     his   42   U.S.C.       § 1983   (2012)       complaint   as   to    one

defendant and denying his motion to alter or amend judgment.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

orders   Greene      seeks   to   appeal      are     neither   final    orders     nor

appealable interlocutory or collateral orders.                     Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We deny Greene’s

motion   for   appointment        of    counsel.        We    dispense   with      oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          DISMISSED




                                          2